The record shows that the appellee was confined in the county jail of Jefferson county, without bail, charged with murder; that he filed a petition for writ of habeas corpus before Hon. Wm. E. Fort, judge of the circuit court, Tenth judicial circuit, praying that he be allowed bail, etc. The writ was accordingly issued, and upon the hearing thereof the said judge made and entered an order allowing petitioner bail in the sum of $5,000, from which order the solicitor, on behalf of the state, took an appeal to this court. From the record before us, which appears to be regular in all respects, we find nothing which would justify this court in holding that there was error in the order from which this appeal is taken. The action of the judge of the Tenth judicial circuit in this connection is therefore affirmed in all things. Affirmed.